Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
	1.	The following is an examiner’s statement of reasons for allowance:
2.	Claims 1-3, 5-8, 10 and 11 are allowed 
3.	Independent claims 1 and 6 claim a signal processing method for maintaining a signal relative relationship and an electronic device thereof are provided. The signal processing method includes: detecting that a current input period of a vertical synchronization signal changes relative to a previous input period; determining whether a frequency difference between a pulse width modulation signal and the vertical synchronization signal is within an acceptable range, and when the frequency difference is not within the acceptable range, performing a frequency adjustment stage to adjust a period of the pulse width modulation signal to be close to the current input period; selectively performing a phase adjustment stage to adjust a phase of the pulse width modulation signal to a phase of the vertical synchronization signal; and maintaining a relative phase relationship between the pulse width modulation signal and the vertical synchronization signal, in a manner not disclose or suggested in any prior art.  

	The representative closest prior art is Kim US Patent Application (20140184485), hereinafter “Kim” and Pyun et al., US Patent Application (20110157260), hereinafter “Pyun”, which do not teach the features claimed in the 1. A signal processing method for maintaining a signal relative relationship, comprising: detecting that a current input period of a vertical synchronization signal changes relative to a previous input period; determining whether a frequency difference between a pulse width modulation (PWM) signal and the vertical synchronization signal is within an acceptable range, and when the frequency difference is not within the acceptable range, performing a frequency adjustment stage to adjust a period of the PWM signal to be close to the current input period; determining whether a phase of the PWM signal needs to be adjusted, and when the phase of the PWM signal needs to be adjusted, performing a phase adjustment stage to adjust the phase of the PWM signal to a phase of the vertical synchronization signal; and maintaining a relative phase relationship between the PWM signal and the vertical synchronization signal; wherein a period change amplitude of the PWM signal is inversely proportional to a time required to adjust the phase of the PWM signal to the phase of the vertical synchronization signal”.

In regards to claims 1 and 6 the representative prior art is Kim and Pyun. Kim discloses a backlight driver and a method of driving the same are disclosed. The backlight driver includes a vertical synchronization signal filter for generating a second vertical synchronization signal based on an input first vertical synchronization signal, and selecting one of the first vertical synchronization signal and the second vertical synchronization signal as a third vertical synchronization signal according to whether a period difference between adjacent first vertical synchronization signals satisfies a preset threshold range, a duty ratio detector for detecting a duty ratio of an input pulse width modulation (PWM) signal, a PWM generator for generating an output PWM signal synchronized with the third vertical synchronization signal output from the vertical synchronization signal filter and having the duty ratio and outputting the output
PWM signal to a backlight unit.
Pyun discloses a liquid crystal panel configured to alternately display a left-eye image and a right-eye image in a cycle of unit frame period, a data driving circuit configured to drive data lines of the liquid crystal panel, a gate driving circuit configured
to drive gate lines of the liquid crystal panel, a timing controller configured to divide the
unit frame period into N sub-frame periods for each of the left-eye image and the right-
eye image, where N is an integer equal to or greater than 2, a plurality of light sources
configured to generate light to be radiated to the liquid crystal panel, a light source
control circuit configured to generate a backlight control signal to control a turn-on time
of the plurality of light sources, and a light source driving circuit configured to turn off all
the light sources during a first N-1 subframe periods and turn on all the light sources
during a last subframe period.

In regards to claims 1 and 6 Kim and Pyun, alone, or in combination, do not provide a teaching, a suggestion or a motivation that could be found either in the art or within the skill of one of ordinary skill in the art at the time of the invention to modify or combine the prior art to disclose the cited claim limitations above and more specifically “maintaining a relative phase relationship between the PWM signal and the vertical synchronization signal; wherein a period change amplitude of the PWM signal is inversely proportional to a time required to adjust the phase of the PWM signal to the phase of the vertical synchronization signal” of the claimed invention.  Claims 2, 3 & 5; and 7, 8, 10 & 11 depend from claims 1 and 6 respectively and as such the claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981.  The examiner can normally be reached on 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT J MICHAUD/Examiner, Art Unit 2694